 1
 2
 3                                            JS-6

 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   BRANDON LEON BIBBS,                             Case No. CV 21-2308-JVS (KK)
11                              Petitioner,
12                         v.                        JUDGMENT
13
     LOS ANGELES SHERIFF DEPT.,
14
                                Respondent.
15
16
17
           Pursuant to the Order Summarily Dismissing Action with Prejudice,
18
           IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
19
20
21
22
     Dated: May 03, 2021
23                                            HONORABLE JAMES V. SELNA
                                              United States District Judge
24
25
26
27
28
